Name: Council Regulation (EC) No 1593/96 of 30 July 1996 fixing the guide price for wine for the 1996/97 wine year
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  agricultural structures and production;  farming systems;  beverages and sugar;  production
 Date Published: nan

 No L 206/34 EN Official Journal of the European Communities 16 . 8 . 96 COUNCIL REGULATION (EC ) No 1593/96 of 30 July 1996 fixing the guide price for wine for the 1996/97 wine year Whereas the guide prices , as defined in Annex III to Regulation (EEC ) No 822/87, must be fixed for each type of table wine representative of Community production, HAS ADOPTED THIS REGULATION: Article 1 For the 1996/97 wine year , the guide prices for table wine shall be as follows : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC ) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 27 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ^), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the guide prices for the various types of table wine are fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas , if these objectives are to be achieved, it is of prime importance that the gap between production amd demand should not be opened further ; whereas , to that end, the guide prices for the 1996/97 wine year should be set at the same levels as the previous year ; Type of wine Guide price R I ECU 3,828/% vol/hl R II ECU 3,828/% vol/hl R III ECU 62,15/hl A I ECU 3,828/% vol/hl A II ECU 82,81 /hl A III ECU 94,57/hl Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996 . For the Council The President H. COVENEY (') OJ No L 84 , 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation ( EC ) No 1592/96 ( see page 31 of this Official Journal ). ( 2 ) OJ No C 125 , 27 . 4 . 1996 , p. 47. (  ') OJ No C 166 , 10 . 6 . 1996 . ( 4 ) OJ No C 204 , 15 . 7 . 1996 , p. 57.